 

Exhibit 10.1

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Bill of Sale, Assignment and Assumption Agreement (this “Agreement”) is
made as of May 5, 2017 by and between Wantickets RDM, LLC, a Delaware limited
liability company (“Seller”), and LiveXLive Tickets, Inc., a Delaware
corporation (“Buyer”). Buyer, Seller and the other parties thereto are parties
to a certain Asset Purchase Agreement dated as of even date herewith (the
“Purchase Agreement”). Capitalized terms used without definitions herein shall
have the meanings ascribed to such terms in the Purchase Agreement.

 

1.          Sale and Assignment of Purchased Assets. Pursuant to the Purchase
Agreement, concurrently herewith, Buyer is purchasing the Purchased Assets from
Seller. In accordance with and subject to the terms and conditions set forth in
the Purchase Agreement, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller does hereby irrevocably
sell, assign, bargain, transfer, convey and deliver unto Buyer all of its right,
title, and interest in and to the Purchased Assets.

 

2.          Assumption of Assumed Liabilities. Pursuant to the Purchase
Agreement, concurrently herewith, Buyer is assuming the Assumed Liabilities. In
accordance with and subject to the terms and conditions set forth in the
Purchase Agreement, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer does hereby assume and agree
to pay and otherwise perform when due all Assumed Liabilities.

 

3.          Cooperation. Buyer and Seller agree to cooperate with each other to
execute and deliver such other documents and instruments and to do such further
acts and things as may be reasonably requested by the other to evidence,
document or carry out the sale, assignment, bargain, transfer, conveyance and
delivery of the Purchased Assets and the assumption of the Assumed Liabilities
and to consummate the assignments and assumptions contemplated by this
Agreement.

 

4.          Effect of Agreement. Nothing in this Agreement shall, or shall be
deemed to, modify or otherwise affect any provisions of the Purchase Agreement
or affect the rights of the parties under the Purchase Agreement. In the event
of any conflict between the provisions hereof and the provisions of the Purchase
Agreement, the provisions of the Purchase Agreement shall govern and control.

 

5.          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Seller and Buyer and each party’s respective
successors and assigns.

 

6.          Governing Law. The parties acknowledge and agree that: (i) this
Agreement shall be construed and interpreted pursuant to the laws of the State
of New York in the United States of America without consideration to any
conflict or choice of law provisions or principles; (ii) any claim, demand,
action, lawsuit or other proceeding arising from, or related to, this Agreement
and/or its subject matter shall be brought and determined solely in a state or
federal court sitting in the County of New York in the State of New York; and
(iii) each party expressly consists to the jurisdiction of the foregoing court.

 

Bill of Sale, Assignment and Assumption Agreement1 of 3 

 

 

7.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement.

 

[Signatures on Next Page]

 

Bill of Sale, Assignment and Assumption Agreement2 of 3 

 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Bill of Sale, Assignment
and Assumption Agreement to be executed on the date first written above.

 

  BUYER:       LiveXLive Tickets, Inc.

 

  By: /s/ Robert S. Ellin   Name: Robert S. Ellin   Title:    Executive Chairman

 

  SELLER:       Wantickets RDM, LLC

 

  By: /s/ Joseph Schnaier   Name: Joseph Schnaier   Title:    President and CEO

 

Bill of Sale, Assignment and Assumption Agreement3 of 3 

